Title: To George Washington from Stephen Thayer Olney, 11 February 1781
From: Olney, Stephen Thayer
To: Washington, George


                        

                            
                            May it Please Your Excellency
                            Quarters February 11th 1781
                        
                        There is a dispute of rank between Captain Allen and myself, our pretentions were delivered to Colonel
                            Harrison (last April) who informed Colonel Angell he would present them to your Excellency for determination, to which we
                            the disputants cheerfully Consented, but from the multiplicity of more important business which soon after Occurd.I
                            immagine they were not laid before your Excellency, I am therefore under the necessity of requesting (if it is Your
                            Excellencys Pleasure) the matter may be determined by said Pretentions. I am your Excellencys Most Obedient Humble Servant.
                        
                            Stephen Olney Capt.
                            of the Rhode Island Regt
                        
                     Enclosure
                                                
                            
                                Dr Colonel
                                Quarters near Morris Town May 15th 1780
                            
                            As you say it is necessary in Settling the Rank between Capt. Allen and myself, that my Pretensions be
                                given in to Colo. Harrison that he may Present them to His Excellency, who will Determine the same, or Appoint a Board
                                of Officers for that Purpose.
                            If it is consistent with His Excellency’s Pleasure, nothing would aford me more sattisfaction then his
                                Decision of the Matter—My Rank from time to time has been as follows— I engaged in the army A.D. 1775 May 8th with
                                the rank and Commission of Ensign—The 19th of September following was promoted to a first Lieutenant, in which Sphere
                                I acted till the first of february A.D. 1777—when the time for which the Troops were engaged expired; I received pay
                                and subsistence of a first Lieutenant to the 13th, and Returned to the State of Rhode Island who had on the Eleventh
                                appointed me a Captain (as pr arrangement from the Board of War) and my Commission was dated to the 1st of January,
                                to fill a vacancy that then happened.
                            It would be far from me to give any trouble on this Subject, if I conceived the Resolve Captain Allen
                                aludes to had any Reference to my rank. I never Resigned my Commission, or had it Revok’d—have ever since the Said 8th
                                day of May A.D. 1775 Drawn pay as an Officer, had as many appointments by State or Congress as Captain Allen, all of
                                which are Equal, or prior to his.
                            Other Officers belonging to the State of Rhode Island went home the same Campaign on or before the time
                                for which the troops were Engaged expired and Previous to their accepting any appointments, who was not in the least
                                injured thereby; as they were never left out of the arrangement by the State—I think it very strange as Captain Allen
                                knew of the said Resolve, more then one year past he has never disputed my takeing rank of him before, am apt to
                                believe he thought of it as I do.
                            I should have had no more right to considered my self out of Service the eleven days in February
                                1777—then Captain Allen If I had accepted the late Colo. Hitchcoks offer (as he did) of a Lieutenancy to serve the
                                Campaign of 1777 under some then our inferior officers whom Colo. Hitchcok had arranged as Captains and who I thought
                                never ought to Command either of us. Had Colo. Hitchcok appointed me a Captain or fill’d his Captancys with my
                                Superior Officers beyond a doubt I should have accepted.
                            This Sr haveing Stated my pretentions I accept your favor of forwarding them to Head Quarters and Submit
                                the same to their candid Judgment for Determination. I am Sr, with Respect your most obedient Humble Sevent
                            
                                Stephen Olney
                            
                        
                        
                    